McCLELLAN, J,
conviction of carrying a concealed weapon. Tbe evidence for the state tended to show that the defendant attended a supper, that while in the house he removed his coat, and that on leaving the house he replaced his coat, and after he had, with witnesses for the state, gone about 100 yards from the house, he drew from his hip pocket a pistol theretofore concealed, and unseen by theffi, and exhibited it to his associates, and then returned it to concealment in the pocket. The evidence for the defendant tended to show that the defendant wore no coat on the occasion in question, but did have on a baseball blouse or shirt, which did not reach below the waist line.
The election by the state was for an offense developed away from the place where the suppei\ took place. While, of course, the apparel worn by the defendant en route to the supper, thereat, and away from it, was the proper subject of inquiry, as evidence of the concealment of the weapon, yet whether the defendant’s witnesses saw him with a pistol at the supper, or not, could not, in behalf of the defendant, shed any light on the gist of the investigation, viz., did he have a concealed weapon on the occasion for which he was being tried? If his witnesses had been permitted to testify that they did not see him with a pistol at the supper, that fact would not have had any tendency to refute the asserted fact that *141be drew a concealed weapon on tbe road. That tbe weapon was concealed at tbe supper would naturally forbid them seeing it. If, on tbe other band, they bad testified that they did see him with a pistol at tbe supper, that fact would have tended to support tbe theory of the prosecution. In any event, then, tbe refusal of the court to admit testimony as to whether tbe witnesses for tbe defendant saw him with a pistol at tbe supper was without prejudicial error to him.
There is no error in the record, and tbe judgment is affirmed. ■
Affirmed.
Tyson, C. J., and Dowdell and Anderson, JJ., concur.